STATEMENT OF ADDITIONAL INFORMATION This is the Statement of Additional Information for all of the funds listed below. It is divided into two parts (Part I and Part II). Part I generally contains information that is particular to each fund, while Part II contains information that generally applies to all of the funds in the T. Rowe Price family of funds ( “Price Funds” ). The date of this Statement of Additional Information ( “SAI” ) is May 26, 2011 . T. ROWE PRICE BALANCED FUND, INC. (RPBAX) T. ROWE PRICE BLUE CHIP GROWTH FUND, INC. (TRBCX) T. Rowe Price Blue Chip Growth Fund–Advisor Class (PABGX) T. Rowe Price Blue Chip Growth Fund–R Class (RRBGX) T. ROWE PRICE CALIFORNIA TAX-FREE INCOME TRUST California Tax-Free Bond Fund (PRXCX) California Tax-Free Money Fund (PCTXX) T. ROWE PRICE CAPITAL APPRECIATION FUND (PRWCX) T. Rowe Price Capital Appreciation Fund–Advisor Class (PACLX) T. ROWE PRICE CAPITAL OPPORTUNITY FUND, INC. (PRCOX) T. Rowe Price Capital Opportunity Fund–Advisor Class (PACOX) T. Rowe Price Capital Opportunity Fund–R Class (RRCOX) T. ROWE PRICE CORPORATE INCOME FUND, INC. (PRPIX) T. ROWE PRICE DIVERSIFIED MID-CAP GROWTH FUND, INC. (PRDMX) T. ROWE PRICE DIVERSIFIED SMALL-CAP GROWTH FUND, INC. (PRDSX) T. ROWE PRICE DIVIDEND GROWTH FUND, INC. (PRDGX) T. Rowe Price Dividend Growth Fund–Advisor Class (TADGX) T. ROWE PRICE EQUITY INCOME FUND (PRFDX) T. Rowe Price Equity Income Fund–Advisor Class (PAFDX) T. Rowe Price Equity Income Fund–R Class (RRFDX) T. ROWE PRICE FINANCIAL SERVICES FUND, INC. (PRISX) T. ROWE PRICE GLOBAL REAL ESTATE FUND, INC. (TRGRX) T. Rowe Price Global Real Estate Fund–Advisor Class (PAGEX) T. ROWE PRICE GLOBAL TECHNOLOGY FUND, INC. (PRGTX) T. ROWE PRICE GNMA FUND (PRGMX) T. ROWE PRICE GROWTH & INCOME FUND, INC. (PRGIX) T. ROWE PRICE GROWTH STOCK FUND, INC. (PRGFX) T. Rowe Price Growth Stock Fund–Advisor Class (TRSAX) T. Rowe Price Growth Stock Fund–R Class (RRGSX) T. ROWE PRICE HEALTH SCIENCES FUND, INC. (PRHSX) T. ROWE PRICE HIGH YIELD FUND, INC. (PRHYX) T. Rowe Price High Yield Fund–Advisor Class (PAHIX) T. ROWE PRICE INDEX TRUST, INC. T. Rowe Price Equity Index 500 Fund (PREIX) T. Rowe Price Extended Equity Market Index Fund (PEXMX) T. Rowe Price Total Equity Market Index Fund (POMIX) T. ROWE PRICE INFLATION FOCUSED BOND FUND, INC. (formerly the T. Rowe Price Short-Term Income Fund) T. ROWE PRICE INFLATION PROTECTED BOND FUND, INC. (PRIPX) T. ROWE PRICE INSTITUTIONAL EQUITY FUNDS, INC. (“Institutional Equity Funds”) T. Rowe Price Institutional Large-Cap Core Growth Fund (TPLGX) T. Rowe Price Institutional Large-Cap Growth Fund (TRLGX) T. Rowe Price Institutional Large-Cap Value Fund (TILCX) T. Rowe Price Institutional Mid-Cap Equity Growth Fund (PMEGX) T. Rowe Price Institutional Small-Cap Stock Fund (TRSSX) T. Rowe Price Institutional U.S. Structured Research Fund (TRISX) 1 T. ROWE PRICE INSTITUTIONAL INCOME FUNDS, INC. T. Rowe Price Institutional Core Plus Fund (TICPX) T. Rowe Price Institutional Core Plus Fund–F Class (PFCPX) T. Rowe Price Institutional Floating Rate Fund (RPIFX) T. Rowe Price Institutional Floating Rate Fund–F Class (PFFRX) T. Rowe Price Institutional High Yield Fund (TRHYX) T. ROWE PRICE INSTITUTIONAL INTERNATIONAL FUNDS, INC. T. Rowe Price Institutional Africa & Middle East Fund (TRIAX) T. Rowe Price Institutional Concentrated International Equity Fund (RPICX) T. Rowe Price Institutional Emerging Markets Bond Fund (TREBX) T. Rowe Price Institutional Emerging Markets Equity Fund (IEMFX) T. Rowe Price Institutional International Core Equity Fund (TRCEX) T. Rowe Price Institutional International Growth Equity Fund (formerly the T. Rowe Price Institutional Foreign Equity Fund) (PRFEX) T. Rowe Price Institutional Global Equity Fund TRGSX) T. Rowe Price Institutional Global Large-Cap Equity Fund (RPIGX) T. Rowe Price Institutional International Bond Fund (RPIIX) T. ROWE PRICE INTERNATIONAL FUNDS, INC. T. Rowe Price Africa & Middle East Fund (TRAMX) T. Rowe Price Emerging Europe & Mediterranean Fund (TREMX) T. Rowe Price Emerging Markets Bond Fund (PREMX) T. Rowe Price Emerging Markets Local Currency Bond Fund ( PRELX ) T. Rowe Price Emerging Markets Local Currency Bond Fund–Advisor Class ( PAELX ) T. Rowe Price Emerging Markets Stock Fund (PRMSX) T. Rowe Price European Stock Fund (PRESX) T. Rowe Price Global Infrastructure Fund (TRGFX) T. Rowe Price Global Infrastructure Fund–Advisor Class (PAGFX) T. Rowe Price Global Large-Cap Stock Fund (RPGEX) T. Rowe Price Global Large-Cap Stock Fund–Advisor Class (PAGLX) T. Rowe Price Global Stock Fund (PRGSX) T. Rowe Price Global Stock Fund–Advisor Class (PAGSX) T. Rowe Price International Bond Fund® (RPIBX) T. Rowe Price International Bond Fund–Advisor Class (PAIBX) T. Rowe Price International Discovery Fund (PRIDX) T. Rowe Price International Growth & Income Fund (TRIGX) T. Rowe Price International Growth & Income Fund–Advisor Class (PAIGX) T. Rowe Price International Growth & Income Fund–R Class (RRIGX) T. Rowe Price International Stock Fund (PRITX) T. Rowe Price International Stock Fund–Advisor Class (PAITX) T. Rowe Price International Stock Fund–R Class (RRITX) T. Rowe Price Japan Fund (PRJPX) T. Rowe Price Latin America Fund (PRLAX) T. Rowe Price New Asia Fund (PRASX) T. Rowe Price Overseas Stock Fund (TROSX) T. ROWE PRICE INTERNATIONAL INDEX FUND, INC. T. Rowe Price International Equity Index Fund (PIEQX) T. ROWE PRICE MEDIA & TELECOMMUNICATIONS FUND, INC. (PRMTX) T. ROWE PRICE MID-CAP GROWTH FUND, INC. (RPMGX) T. Rowe Price Mid-Cap Growth Fund–Advisor Class (PAMCX) T. Rowe Price Mid-Cap Growth Fund–R Class (RRMGX) T. ROWE PRICE MID-CAP VALUE FUND, INC. (TRMCX) T. Rowe Price Mid-Cap Value Fund–Advisor Class (TAMVX) T. Rowe Price Mid-Cap Value Fund–R Class (RRMVX) T. ROWE PRICE NEW AMERICA GROWTH FUND (PRWAX) T. Rowe Price New America Growth Fund–Advisor Class (PAWAX) T. ROWE PRICE NEW ERA FUND, INC. (PRNEX) T. ROWE PRICE NEW HORIZONS FUND, INC. (PRNHX) T. ROWE PRICE NEW INCOME FUND, INC. (PRCIX) T. Rowe Price New Income Fund–Advisor Class (PANIX) 2 T. Rowe Price New Income Fund–R Class (RRNIX) T. ROWE PRICE PERSONAL STRATEGY FUNDS, INC. (“Personal Strategy Funds”) T. Rowe Price Personal Strategy Balanced Fund (TRPBX) T. Rowe Price Personal Strategy Growth Fund (TRSGX) T. Rowe Price Personal Strategy Income Fund (PRSIX) T. ROWE PRICE PRIME RESERVE FUND, INC. (PRRXX) T. ROWE PRICE REAL ASSETS FUND, INC. (PRAFX) T. ROWE PRICE REAL ESTATE FUND, INC. (TRREX) T. Rowe Price Real Estate Fund–Advisor Class (PAREX) T. ROWE PRICE RESERVE INVESTMENT FUNDS, INC. (“TRP Reserve Investment Funds”) T. Rowe Price Government Reserve Investment Fund (“TRP Government Reserve Investment Fund”) T. Rowe Price Reserve Investment Fund (“TRP Reserve Investment Fund”) T. ROWE PRICE RETIREMENT FUNDS, INC. (“Retirement Funds”) T. Rowe Price Retirement 2005 Fund (TRRFX) T. Rowe Price Retirement 2005 Fund–Advisor Class (PARGX) T. Rowe Price Retirement 2005 Fund–R Class (RRTLX) T. Rowe Price Retirement 2010 Fund (TRRAX) T. Rowe Price Retirement 2010 Fund–Advisor Class (PARAX) T. Rowe Price Retirement 2010 Fund–R Class (RRTAX) T. Rowe Price Retirement 2015 Fund (TRRGX) T. Rowe Price Retirement 2015 Fund–Advisor Class (PARHX) T. Rowe Price Retirement 2015 Fund–R Class (RRTMX) T. Rowe Price Retirement 2020 Fund (TRRBX) T. Rowe Price Retirement 2020 Fund–Advisor Class (PARBX) T. Rowe Price Retirement 2020 Fund–R Class (RRTBX) T. Rowe Price Retirement 2025 Fund (TRRHX) T. Rowe Price Retirement 2025 Fund–Advisor Class (PARJX) T. Rowe Price Retirement 2025 Fund–R Class (RRTNX) T. Rowe Price Retirement 2030 Fund (TRRCX) T. Rowe Price Retirement 2030 Fund–Advisor Class (PARCX) T. Rowe Price Retirement 2030 Fund–R Class (RRTCX) T. Rowe Price Retirement 2035 Fund (TRRJX) T. Rowe Price Retirement 2035 Fund–Advisor Class (PARKX) T. Rowe Price Retirement 2035 Fund–R Class (RRTPX) T. Rowe Price Retirement 2040 Fund (TRRDX) T. Rowe Price Retirement 2040 Fund–Advisor Class (PARDX) T. Rowe Price Retirement 2040 Fund–R Class (RRTDX) T. Rowe Price Retirement 2045 Fund (TRRKX) T. Rowe Price Retirement 2045 Fund–Advisor Class (PARLX) T. Rowe Price Retirement 2045 Fund–R Class (RRTRX) T. Rowe Price Retirement 2050 Fund (TRRMX) T. Rowe Price Retirement 2050 Fund–Advisor Class (PARFX) T. Rowe Price Retirement 2050 Fund–R Class (RRTFX) T. Rowe Price Retirement 2055 Fund (TRRNX) T. Rowe Price Retirement 2055 Fund–Advisor Class (PAROX) T. Rowe Price Retirement 2055 Fund–R Class RRTVX) T. Rowe Price Retirement Income Fund (TRRIX) T. Rowe Price Retirement Income Fund–Advisor Class (PARIX) T. Rowe Price Retirement Income Fund–R Class (RRTIX) T. ROWE PRICE SCIENCE & TECHNOLOGY FUND, INC. (PRSCX) T. Rowe Price Science & Technology Fund–Advisor Class (PASTX) T. ROWE PRICE SHORT-TERM BOND FUND, INC. (PRWBX) T. Rowe Price Short-Term Bond Fund–Advisor Class (PASHX) T. ROWE PRICE SMALL-CAP STOCK FUND, INC. (OTCFX) T. Rowe Price Small-Cap Stock Fund–Advisor Class (PASSX) T. ROWE PRICE SMALL-CAP VALUE FUND, INC. (PRSVX) T. Rowe Price Small-Cap Value Fund–Advisor Class (PASVX) 3 T. ROWE PRICE SPECTRUM FUND, INC. (“Spectrum Funds”) Spectrum Growth Fund (PRSGX) Spectrum Income Fund (RPSIX) Spectrum International Fund (PSILX) T. ROWE PRICE STATE TAX-FREE INCOME TRUST Georgia Tax-Free Bond Fund (GTFBX) Maryland Short-Term Tax-Free Bond Fund (PRMDX) Maryland Tax-Free Bond Fund (MDXBX) Maryland Tax-Free Money Fund (TMDXX) New Jersey Tax-Free Bond Fund (NJTFX) New York Tax-Free Bond Fund (PRNYX) New York Tax-Free Money Fund (NYTXX) Virginia Tax-Free Bond Fund (PRVAX) T. ROWE PRICE STRATEGIC INCOME FUND, INC. (PRSNX) T. Rowe Price Strategic Income Fund–Advisor Class (PRSAX) T. ROWE PRICE SUMMIT FUNDS, INC. (“Summit Income Funds”) T. Rowe Price Summit Cash Reserves Fund (TSCXX) T. Rowe Price Summit GNMA Fund (PRSUX) T. ROWE PRICE SUMMIT MUNICIPAL FUNDS, INC. (“Summit Municipal Funds”) T. Rowe Price Summit Municipal Money Market Fund (TRSXX) T. Rowe Price Summit Municipal Intermediate Fund (PRSMX) T. Rowe Price Summit Municipal Income Fund (PRINX) T. ROWE PRICE TAX-EFFICIENT FUNDS, INC. (“Tax-Efficient Funds”) T. Rowe Price Tax-Efficient Equity Fund (PREFX) T. ROWE PRICE TAX-EXEMPT MONEY FUND, INC. (PTEXX) T. ROWE PRICE TAX-FREE HIGH YIELD FUND, INC. (PRFHX) T. ROWE PRICE TAX-FREE INCOME FUND, INC. (PRTAX) T. Rowe Price Tax-Free Income Fund–Advisor Class (PATAX) T. ROWE PRICE TAX-FREE SHORT-INTERMEDIATE FUND, INC. (PRFSX) T. ROWE PRICE U.S. BOND INDEX FUND, INC. (PBDIX) T. ROWE PRICE U.S. LARGE-CAP CORE FUND, INC. (TRULX) T. Rowe Price U.S. Large-Cap Core Fund–Advisor Class (PAULX) T. ROWE PRICE U.S. TREASURY FUNDS, INC. (“U.S. Treasury Funds”) U.S. Treasury Intermediate Fund (PRTIX) U.S. Treasury Long-Term Fund (PRULX) U.S. Treasury Money Fund (PRTXX) T. ROWE PRICE VALUE FUND, INC. (TRVLX) T. Rowe Price Value Fund–Advisor Class (PAVLX) Mailing Address: T. Rowe Price Investment Services, Inc. 100 East Pratt Street
